Fish, C. J.
1. Where in a former suit between the same parties, and relating to the same subject-matter, a verdict and judgment were rendered against the defendant, whose motion for a new trial was overruled, and such judgment was affirmed by the Supreme Court, a petition subsequently brought by the defendant, to review and set aside the verdict and judgment, was properly dismissed on general demurrer, where it appeared that the grounds for review were such as were known, or could by reasonable diligence have been discovered in time to incorporate them in the motion for new trial made in the former case.
2. Such petition for review was subject to dismissal, at any time before verdict, for failure to set out a cause of action.

Judgment a'ffirmed.


All the Justices concur.

Equitable petition. Before Judge Edwards. Douglas superior court. March 23, 1911.
J. 8. James, for plaintiffs.
H. W. Nalley and J. H. McLarty, for defendants.